EXHIBIT 10.27

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 31, 2017 by and among INDUSTRIAL SERVICES OF AMERICA,
INC., a Florida corporation (“ISA”; and together with any additional Person that
at any time becomes an additional Borrower, jointly, severally and collectively,
“Borrowers” and each a “Borrower”), ISA LOGISTICS LLC, a Kentucky limited
liability company (“ISA Logistics”), ISA INDIANA, INC., an Indiana corporation
(“ISA Indiana”), ISA REAL ESTATE, LLC, a Kentucky limited liability company
(“ISA Real Estate”), ISA INDIANA REAL ESTATE, LLC, a Kentucky limited liability
company (“ISA IN Real Estate”), 7021 GRADE LANE LLC, a Kentucky limited
liability company (“7021 Grade Lane”), 7124 GRADE LANE LLC, a Kentucky limited
liability company (“7124 Grade Lane”), and 7200 GRADE LANE LLC, a Kentucky
limited liability company (“7200 Grade Lane”; and together with ISA Logistics,
ISA Indiana, ISA Real Estate, ISA IN Real Estate, 7021 Grade Lane, 7124 Grade
Lane and any additional Person that at any time becomes a Guarantor, jointly,
severally and collectively, “Guarantors” and each a “Guarantor”; and together
with Borrowers, jointly, severally and collectively, “Loan Parties” and each a
“Loan Party”), and MIDCAP BUSINESS CREDIT LLC, a Texas limited liability company
(“Lender”).

RECITALS:

WHEREAS, Borrowers, the other Loan Parties and Lender are parties to the Loan
and Security Agreement (All Assets), dated as of February 29, 2016 (as amended
by this Amendment and as the same may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”); and

WHEREAS, Loan Parties have requested that Lender (i) extend the Term of the Loan
Agreement, (ii) increase the Credit Limit and (iii) make certain other
amendments to the Loan Agreement, and Lender has agreed to the foregoing
requests subject to the terms and conditions hereof.

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1.  Definitions. Interpretation.  Capitalized terms used but not defined
herein shall have the meanings given to them in the Loan Agreement.  This
Amendment shall be construed and interpreted in accordance with the rules of
construction set forth in the Loan Agreement.

Section 2.  Amendments to Loan Agreement.

2.1              Loans and Other Financial Accommodations.  Section 5(e) of the
Loan Agreement is hereby amended and restated in its entirety as follows:


“(E)        AS USED IN THIS SECTION 5 AND ELSEWHERE IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


(I)           “APPRAISED VALUE” SHALL MEAN, WITH RESPECT TO THE ELIGIBLE REAL
PROPERTY, THE FAIR MARKET VALUE OF SUCH ELIGIBLE REAL PROPERTY AS SET FORTH IN
THE MOST RECENT REASONABLY ACCEPTABLE APPRAISAL, IF ANY, RECEIVED BY LENDER IN
ACCORDANCE WITH SECTION 10(D) HEREOF OF SUCH ELIGIBLE REAL PROPERTY CONDUCTED BY
AN INDEPENDENT APPRAISER ENGAGED BY LENDER OR OTHERWISE ACCEPTABLE TO LENDER IN
ITS PERMITTED DISCRETION, WHICH APPRAISAL SHALL ASSUME, AMONG OTHER THINGS, A
MARKETING TIME PERIOD AGREED TO BY LENDER IN ITS PERMITTED DISCRETION.


(II)           “BORROWING BASE” SHALL MEAN, AS OF ANY DATE OF DETERMINATION,
WITH RESPECT TO ANY BORROWER, THE SUM OF THE FOLLOWING:

1

--------------------------------------------------------------------------------



 

(A)          UP TO EIGHTY-FIVE PERCENT (85%) OF THE UNPAID FACE AMOUNT OF
QUALIFIED ACCOUNTS OF SUCH BORROWER; PLUS

(B)          THE LESSER OF (1) $2,500,000 AND (2) SEVENTY-FIVE PERCENT (75%)
TIMES THE THEN EXTANT NET ORDERLY LIQUIDATION PERCENTAGE TIMES THE COST OF
ELIGIBLE INVENTORY OF SUCH BORROWER; PLUS

(C)          THE LESSER OF (1) $400,000 AND (2) FORTY PERCENT (40%) OF THE NET
FORCED LIQUIDATION VALUE OF ELIGIBLE EQUIPMENT OF SUCH BORROWER (THE “EQUIPMENT
SUB-LINE”); WHICH EQUIPMENT SUB-LINE SHALL AMORTIZE AS DESCRIBED IN SECTION 5(F)
BELOW; PLUS

(D)          THE LESSER OF (1) $1,750,000 AND (2) FORTY-FIVE PERCENT (45%) OF
THE APPRAISED VALUE OF ELIGIBLE REAL PROPERTY (THE “REAL PROPERTY SUB-LINE”);
MINUS

(E)          THE BORROWING BASE RESERVE.

WITHOUT LIMITING LENDER’S DISCRETION, NOTWITHSTANDING THE ACTUAL NET FACE VALUE
OF ANY QUALIFIED ACCOUNT OF BORROWERS, FOR PURPOSES OF COMPUTING THE BORROWING
BASE, THE VALUE OF ALL QUALIFIED ACCOUNTS DUE FROM ANY ACCOUNT DEBTOR (OTHER
THAN UNITED STATES GOVERNMENT AGENCIES) SHALL NOT EXCEED THE SUM OF $150,000 IN
THE AGGREGATE FOR ALL BORROWERS.  LENDER MAY, IN ITS SOLE DISCRETION, RAISE OR
LOWER THE $150,000 LIMIT SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE WITHOUT
IN ANY WAY CREATING A COURSE OF CONDUCT WHICH REQUIRES LENDER TO MAINTAIN SUCH
RAISED OR LOWERED LIMIT OR TO RAISE OR LOWER SUCH LIMIT AGAIN IN THE FUTURE.
LENDER, IN ITS EXERCISE OF ITS DISCRETION, HAS INITIALLY SET HIGHER CREDIT
LIMITS ON THOSE CUSTOMERS OF A BORROWER SET FORTH ON EXHIBIT 2 ATTACHED HERETO.

NOTWITHSTANDING THE FOREGOING, THE PARTIES HERETO ACKNOWLEDGE, CONFIRM AND AGREE
THAT, UNTIL SUCH TIME AS LENDER RECEIVES ANY THIRD-PARTY OR INTERNAL APPROVALS
LENDER MAY REQUIRE, IN ITS PERMITTED DISCRETION, WITH RESPECT TO THE ELIGIBLE
REAL PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY APPROVALS NEEDED FROM WELLS
FARGO BANK, N.A.), LENDER SHALL HAVE NO OBLIGATION TO MAKE, AND BORROWERS SHALL
HAVE NO RIGHT TO REQUEST OR RECEIVE, ANY LOANS, ADVANCES OR CREDITS WITH RESPECT
TO THE REAL PROPERTY SUB-LINE.


(III)          “BORROWING BASE CERTIFICATE” SHALL MEAN A FORM OF BORROWING BASE
CERTIFICATE, IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER.


(IV)          “BORROWING BASE RESERVE” SHALL MEAN, AS OF ANY DATE OF
DETERMINATION, (A) SUCH AMOUNTS (EXPRESSED AS EITHER A SPECIFIED AMOUNT OR AS A
PERCENTAGE OF A SPECIFIED CATEGORY OR ITEM) AS LENDER MAY FROM TIME TO TIME
ESTABLISH AND ADJUST IN REDUCING THE AMOUNT AVAILABLE FOR BORROWING (1) TO
REFLECT EVENTS, CONDITIONS, CONTINGENCIES OR RISKS WHICH, AS DETERMINED BY
LENDER IN ITS PERMITTED DISCRETION, DO OR MAY AFFECT (X) THE COLLATERAL OR ITS
VALUE, (Y) THE ASSETS, BUSINESS OR PROSPECTS OF ANY BORROWER, OR (Z) THE LIENS
AND OTHER RIGHTS OF LENDER IN THE COLLATERAL (INCLUDING THE ENFORCEABILITY,
PERFECTION AND PRIORITY THEREOF), OR (2) TO REFLECT LENDER’S JUDGMENT
(DETERMINED IN ITS PERMITTED DISCRETION) THAT ANY COLLATERAL REPORT OR FINANCIAL
INFORMATION FURNISHED BY OR ON BEHALF OF ANY BORROWER TO LENDER IS OR MAY HAVE
BEEN INCOMPLETE, INACCURATE OR MISLEADING IN ANY MATERIAL RESPECT, OR (3) IN
RESPECT OF ANY STATE OF FACTS THAT LENDER DETERMINES IN ITS PERMITTED DISCRETION
CONSTITUTES AN EVENT OF DEFAULT (AS DEFINED IN SECTION 16 BELOW), OR (4) IN
RESPECT OF IMPEDIMENTS TO LENDER’S ABILITY TO REALIZE UPON ANY ELIGIBLE REAL
PROPERTY (INCLUDING, BUT NOT LIMITED TO, (W) MUNICIPAL TAXES AND ASSESSMENTS,
(X) REPAIRS, (Y) REMEDIATION OF TITLE DEFECTS AND (Z) AMOUNTS THAT ARE
REASONABLY LIKELY TO BE EXPENDED BY ANY LOAN PARTY TO CORRECT OR REMEDY ANY
NON-COMPLIANCE WITH ENVIRONMENTAL LAWS), AND (B) THE COST RESERVE.

2

--------------------------------------------------------------------------------




 


(V)           “COST RESERVE” SHALL MEAN, AS OF ANY DATE OF DETERMINATION, AN
AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE TOTAL INVENTORY OF BORROWERS.


(VI)          “CREDIT LIMIT” SHALL MEAN AN AMOUNT EQUAL TO $8,000,000.


(VII)         “ELIGIBLE EQUIPMENT” SHALL MEAN THE EQUIPMENT OWNED BY BORROWERS
AND SET FORTH ON EXHIBIT 3 ATTACHED HERETO.


(VIII)        “ELIGIBLE INVENTORY” SHALL HAVE THE MEANING SET FORTH IN SECTION 7
BELOW.


(IX)       “ELIGIBLE REAL PROPERTY” SHALL MEAN, COLLECTIVELY, THE REAL PROPERTY
(I) OWNED BY ISA REAL ESTATE LOCATED AT 7110 GRADE LANE, LOUISVILLE, KY, AS MORE
PARTICULARLY DESCRIBED ON SCHEDULE “D”ANNEXED HERETO, (II) OWNED BY 7200 GRADE
LANE LOCATED AT 7200 GRADE LANE, LOUISVILLE, KY, AS MORE PARTICULARLY DESCRIBED
ON SCHEDULE “D” ANNEXED HERETO, AND (III) OWNED BY 7124 GRADE LANE LOCATED AT
7124 GRADE LANE, LOUISVILLE, KENTUCKY, AS MORE PARTICULARLY DESCRIBED ON
SCHEDULE “D” ANNEXED HERETO, IN EACH CASE, SO LONG AS SUCH REAL PROPERTY MEETS
THE FOLLOWING SPECIFICATIONS:

(A)          A LOAN PARTY OWNS FEE TITLE THERETO;

(B)          the applicable Loan Party has executed and delivered to Lender such
Mortgages and other documents as Lender may reasonably request;

(C)       the applicable Loan Party shall have delivered to Lender with respect
to each parcel of Real Property, title insurance, an appraisal, a survey, zoning
report, flood certificate and           environmental studies, flood insurance
and other real property items as required by FIRREA, each of which shall be
satisfactory to Lender in its Permitted Discretion;

(D)          Lender has a perfected first-priority Lien in such Real Property
(subject only to Permitted Liens);

(E)           such parcels of Real Property have been appraised by a third-party
appraiser engaged by Lender or otherwise acceptable to Lender in good faith;

(F)           such Real Property is used by a Loan Party for lawful purposes;




3

--------------------------------------------------------------------------------




 

(G)          as to any particular property, the applicable Loan Party is in
compliance with the representations and warranties contained herein (including,
without limitation, under Sections 14(f), 14(m) and 14(n) hereof) and any
Mortgage relating to such Real Property, unless Lender, in its Permitted
Discretion, otherwise waives such requirement in the determination of Eligible
Real Property; and

(H)          such Real Property is not deemed by Lender in its Permitted
Discretion to be ineligible hereunder pursuant to the provisions of this
Agreement.


(X)           “FIRREA” SHALL MEAN THE FINANCIAL INSTITUTION REFORM, RECOVERY AND
ENFORCEMENT ACT OF 1989, AS AMENDED FROM TIME TO TIME.


(XI)          “FIRST AMENDMENT” MEANS THE AMENDMENT NO. 1 TO LOAN AND SECURITY
AGREEMENT, DATED AS OF MARCH 29, 2017, BY AND AMONG BORROWERS, THE OTHER LOAN
PARTIES AND LENDER.


(XII)         “HARD COSTS” SHALL MEAN, WITH RESPECT TO THE PURCHASE BY ANY
BORROWER OF AN ITEM OF ELIGIBLE EQUIPMENT, THE NET CASH AMOUNT ACTUALLY PAID TO
ACQUIRE TITLE TO SUCH ITEM, NET OF ALL INCENTIVES, TRADE IN ALLOWANCES,
DISCOUNTS AND REBATES, AND EXCLUSIVE OF FREIGHT, DELIVERY CHARGES, INSTALLATION
COSTS AND CHARGES, SOFTWARE COSTS, CHARGES AND FEES, WARRANTY COSTS, TAXES,
INSURANCE AND OTHER INCIDENTAL COSTS OR EXPENSES AND ALL INDIRECT COSTS OR
EXPENSES OF ANY KIND.


(XIII)        “NET FORCED LIQUIDATION VALUE” SHALL MEAN, WITH RESPECT TO
ELIGIBLE EQUIPMENT, THE ESTIMATED MOST PROBABLE NET AMOUNT, EXPRESSED IN TERMS
OF CURRENCY, WHICH COULD TYPICALLY BE REALIZED AT A PUBLIC AUCTION SALE OF SUCH
ELIGIBLE EQUIPMENT UNDER FORCED SALE CONDITIONS AND UNDER PRESENT-DAY ECONOMIC
TRENDS, AS OF THE EFFECTIVE DATE OF THE MOST RECENT ACCEPTABLE APPRAISAL OF
EQUIPMENT RECEIVED BY LENDER IN ACCORDANCE WITH THIS AGREEMENT, NET OF ALL
DIRECT AUCTION EXPENSES AND EXCLUSIVE OF A BUYER’S PREMIUM. 


(XIV)        “NET ORDERLY LIQUIDATION PERCENTAGE” SHALL MEAN THE PERCENTAGE OF
THE VALUE OF A BORROWER’S INVENTORY THAT IS ESTIMATED TO BE RECOVERABLE IN AN
ORDERLY LIQUIDATION OF SUCH INVENTORY AS SET FORTH IN THE MOST RECENT ACCEPTABLE
APPRAISAL RECEIVED BY LENDER AND UPON WHICH LENDER MAY RELY, NET OF ALL
OPERATING EXPENSES AND ASSOCIATED COSTS AND EXPENSES OF SUCH LIQUIDATION, SUCH
PERCENTAGE TO BE AS DETERMINED FROM TIME TO TIME BY AN APPRAISAL COMPANY
SELECTED OR APPROVED BY LENDER WITH SUCH MOST RECENT ACCEPTABLE APPRAISAL TO BE
IN FORM, SCOPE, METHODOLOGY AND CONTENT ACCEPTABLE TO LENDER.

4

--------------------------------------------------------------------------------




 


(XV)         “PERMITTED DISCRETION” SHALL MEAN A DETERMINATION MADE IN THE
EXERCISE OF REASONABLE (FROM THE PERSPECTIVE OF A SECURED LENDER) BUSINESS
JUDGMENT.


(XVI)        “PRIME RATE” SHALL MEAN THE PRIME RATE AS PUBLISHED FROM TIME TO
TIME IN THE “MONEY RATES” SECTION OF THE WALL STREET JOURNAL OR ANY SUCCESSOR
PUBLICATION, OR IN THE EVENT THAT SUCH RATE IS NO LONGER PUBLISHED IN THE WALL
STREET JOURNAL, A COMPARABLE INDEX OR REFERENCE SELECTED BY LENDER.  THE PRIME
RATE NEED NOT AND MAY NOT NECESSARILY BE THE LOWEST OR MOST FAVORABLE RATE.
INTEREST SHALL BE PAYABLE IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA TO
LENDER, OR AS LENDER SHALL DIRECT, WITHOUT SET-OFF, DEDUCTION OR COUNTERCLAIM
MONTHLY, IN ARREARS, ON THE FIRST DAY OF EACH MONTH, COMMENCING ON THE FIRST DAY
OF THE MONTH NEXT SUCCEEDING THE DATE HEREOF.


(XVII)       “QUALIFIED ACCOUNTS” SHALL HAVE THE MEANING SET FORTH IN SECTION 6
BELOW.

(xviii)      “Value” shall mean, as determined by Lender in its Permitted
Discretion, with respect to inventory, the lower of (A) cost computed on a
first-in, first-out basis in accordance with GAAP or (B) market value; provided,
that, for purposes of the calculation of the Borrowing Base, (1) the Value of
the inventory shall not include:  (x) the portion of the value of inventory
equal to the profit earned by any Affiliate on the sale thereof to any Borrower
or (y) write-ups or write-downs in value with respect to currency exchange
rates, and (2) notwithstanding anything to the contrary contained herein, the
cost of the inventory shall be computed in the same manner and consistent with
the most recent appraisal of the inventory received and accepted by Lender, if
any.”

2.2              General Agreements of Borrowers and/or Loan Parties.  Section
14(c) of the Loan Agreement is hereby amended and restated in its entirety as
follows:

“(c)         Although, as above set forth, Lender has a continuing Lien in all
of Borrowers’ Collateral and in the proceeds thereof, each Borrower will at all
times maintain as the minimum security hereunder a Borrowing Base not less than
the aggregate unpaid principal of all loans made hereunder to such Borrower and
if such Borrower fails to do so, such Borrower will immediately make the
necessary reduction in the unpaid principal amount of said loans so that the
loans outstanding hereunder do not in the aggregate exceed the Borrowing Base of
such Borrower.  In addition, (i) if Lender obtains an appraisal of the Eligible
Equipment at any time as permitted under this Agreement, and such appraisal
shows the aggregate unpaid principal amount of the Equipment Sub-Line to exceed
forty percent (40%) of the Net Forced Liquidation Value of the Eligible
Equipment, then Lender may require Borrowers to immediately pay the unpaid
principal of the Equipment Sub-Line in the amount or, at the option of Lender,
Lender may establish a Borrowing Base Reserve in the amount, of such excess, and
(ii) if Lender obtains an appraisal of the Eligible Real Property at any time as
permitted under this Agreement, and such appraisal shows the aggregate unpaid
principal amount of the Real Property Sub-Line to exceed forty-five percent
(45%) of the Appraised Value of the Eligible Real Property, then Lender may
require Borrowers to immediately pay the unpaid principal of the Real Property
Sub-Line, in the amount or, at the option of Lender, Lender may establish a
Borrowing Base Reserve in the amount, of such excess.”

5

--------------------------------------------------------------------------------




 

2.3              Loan Parties’ Negative Covenants; Definitions.  Section
15(n)(v) of the Loan Agreement is hereby amended and restated in its entirety as
follows:

“(v)     “FCCR Trigger Event” shall mean the date that Lender shall have
received a certificate, executed and delivered by a senior financial officer of
Borrower Representative, certifying to Lender that Loan Parties have achieved a
Fixed Charge Coverage Ratio, on a consolidated basis, measured on monthly basis
from the date hereof utilizing a rolling average of actual monthly results and
expressed on an annualized basis, equal to or greater than 1.1 to 1.0.”

2.4              Termination.  Section 21(a) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

“(a)         Unless sooner terminated by Lender as a result of the occurrence
of  an Event of Default, Borrowers’ eligibility to request loans hereunder shall
commence on the date hereof and shall continue for a period through and
including February 28, 2020 (the “Term”).  If Borrowers desire to terminate this
Agreement prior to the end of the Term, Borrowers shall give at least sixty (60)
days prior written notice to Lender of Borrowers’ intention to do so and shall
pay to Lender the termination charge set forth below.  Borrowers’ eligibility to
request loans may be extended after the Term (and after any Renewal Term, as
defined below) only with the express written consent of both Borrowers and
Lender.  Any such extension (and any further extension) shall be made only with
the express written consent of both Borrowers and Lender (each being a “Renewal
Term”).  At the end of the Term (or at the end of a Renewal Term, if
applicable), Borrowers shall pay the entire balance of the loans and all other
outstanding Obligations.  Further, upon termination of this Agreement, all of
the rights, interests and remedies of Lender and Obligations of Borrowers shall
survive and Borrowers shall have no right to receive, and Lender shall have no
obligation to make, any further loans.  Upon full, final and indefeasible
payment of the Obligations to Lender, all rights and remedies of Borrowers and
Lender hereunder shall cease, so long as any payment so made to Lender and
applied to the Obligations is not thereafter recovered from or repaid by Lender
in whole or in part in any Insolvency or Liquidation Proceeding instituted by or
against any Borrower, whereupon this Agreement shall be automatically reinstated
without any further action by Borrowers and Lender and shall continue to be
fully applicable to such Obligations to the same extent as though the payment so
recovered or repaid had never been originally made on such Obligations.”

2.5              Customer Credit Limits.  Exhibit 2 of the Loan Agreement is
hereby amended and restated in its entirety as set forth on Exhibit A hereto.

Section 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

3.1              this Amendment shall have been duly authorized, executed and
delivered by Loan Parties, and a counterpart hereof as so executed or
acknowledged shall have been received by Lender;

3.2              after giving effect to this Amendment, all of the
representations and warranties set forth in the Loan Agreement will be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as though made on and
as of the date hereof, except to the extent that such representations and
warranties expressly related to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date and no Event of Default shall exist;

3.3              Lender shall have received, for each parcel comprising the
Eligible Real Property, the following: (a) a current, FIRREA-compliant appraisal
conducted by an independent appraiser engaged by Lender or otherwise acceptable
to Lender in its Permitted Discretion, and (b) an updated phase-I environmental
report, the scope of which, and results thereof, to be acceptable by Lender in
its Permitted Discretion; and

3.4              Lender shall have received an amendment fee in an amount of
Twenty Thousand and No/100 Dollars ($20,000.00), which fee shall be fully earned
and payable as of the date hereof.

6

--------------------------------------------------------------------------------




 

Section 4.  Miscellaneous.

4.1              Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

4.2              Severability.  Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

4.3              Loan Documents Unaffected.  Each reference to the Loan
Agreement in any Loan Document shall hereafter be construed as a reference to
the Loan Agreement as modified hereby.  Except as otherwise specifically
provided, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Loan Agreement or any other Loan Document, nor alter, modify, amend
or in any way affect any provision of the Loan Agreement or any other Loan
Document, including, without limitation, the guarantees, pledges and grants of
security interests, as applicable, under each of the Loan Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  This Amendment is a Loan Document.

4.4              Entire Agreement.  This Amendment, together with the Loan
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

4.5              Governing Law; Jury Trial Waiver.  THE VALIDITY OF THIS
AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE
RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO, AS WELL AS ALL CLAIMS, CONTROVERSIES OR DISPUTES
ARISING UNDER OR RELATED TO THIS AMENDMENT SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. 

4.6              Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AMENDMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

4.7              Counterparts.  This Amendment may be executed by the parties
hereto separately in one or more counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.  Transmission by a party to another party
(or its counsel) via facsimile, electronic mail or other method of electronic
communication of a signed copy of this Amendment (or a signature page of this
Amendment) shall be as fully effective as delivery by such transmitting party to
the other parties hereto of a counterpart of this Amendment that had been
manually signed by such transmitting party

[Signature page follows]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

7

--------------------------------------------------------------------------------




 

                                                                                               
BORROWER:

 

                INDUSTRIAL SERVICES OF AMERICA,
                INC., a Florida corporation

 

By:         /s/ Todd L. Phillips

                Name:    Todd L. Phillips

                Title:       President

                Address:                7100 Grade Lane, Building 1

                                                Louisville, Kentucky 40213

                Attention:              Todd Phillips

                Telephone:            502-367-7100

                Telecopier:            None

                Email:                    TPhillips@isa-inc.com

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

8

--------------------------------------------------------------------------------




 

[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

 

                                                                               
                GUARANTORS:

 

                ISA INDIANA INC.,

                an Indiana corporation

 

                By:         /s/ Todd L. Phillips

                Name:    Todd L. Phillips

                Title:       President

 

 

                ISA LOGISTICS LLC,

                a Kentucky limited liability company

 

                By:         /s/ Todd L. Phillips

                Name:    Todd L. Phillips

                Title:       President

 

 

                ISA REAL ESTATE, LLC,

                a Kentucky limited liability company

 

                By:         /s/ Todd L. Phillips

                Name:    Todd L. Phillips

                Title:       President

 

 

                ISA INDIANA REAL ESTATE, LLC,

                a Kentucky limited liability company

 

                By:         /s/ Todd L. Phillips

                Name:    Todd L. Phillips

                Title:       President

 

 

                7021 GRADE LANE LLC,

                a Kentucky limited liability company

 

                By:         /s/ Todd L. Phillips

                Name:    Todd L. Phillips

                Title:       President

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

9

--------------------------------------------------------------------------------




 

[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

 

                                                                               
                GUARANTORS:

 

                7124 GRADE LANE LLC,

                a Kentucky limited liability company

 

By:         /s/ Todd L. Phillips

                Name:    Todd L. Phillips

                Title:       President

 

 

                7200 GRADE LANE LLC,

                a Kentucky limited liability company

 

                By:         /s/ Todd L. Phillips

                Name:    Todd L. Phillips

                Title:       President

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

10

--------------------------------------------------------------------------------




 

[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

 LENDER:

 

 MIDCAP BUSINESS CREDIT LLC,

 a Texas limited liability company

                By:         /s/ Steven A. Samson

                Name:    Steven A. Samson

                Title:       President

 

                Address:                433 South Main Street

                                                West Hartford, Connecticut 06110

                Attention:              Portfolio Manager for Industrial

                                                Services of America, Inc.

                Telephone:            860-503-1629

                Telecopier:            800-217-0500

                Email:                    ssamson@midcapcredit.com

 

11

--------------------------------------------------------------------------------




 

EXHIBIT A

TO

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

CUSTOMER CREDIT LIMITS




EXHIBIT 2

Customer Credit Limits

 

ACCOUNT NAME

CREDIT LIMIT

Waupaca Foundry

$800,000

Alumisource Corporation

$250,000

Metal Conversions Ltd

$250,000

Versatile Processing Group

$350,000

Metalx

$250,000

Trinity Metals

$350,000

Cooper Iron & Metal

$350,000

Moskowitz Brothers

$250,000

Cobra Trading

$350,000

Cohen Brothers

$350,000

I Schumann

$350,000

Pro Trade

$350,000

Stickland

$350,000

Novelis

$350,000

J Solotken

$350,000

 